                Case 7:19-mj-11740-UA Document 19 Filed 06/26/20 Page 1 of 1
                 Case 7:19-m|-11740-UA &G^?tW^-&-FHBit°CT672^W-Page 1 of 1

                                                                                             Soutiu'rn Distrkl
Federal Defenders                                                                   ^1 ^/lainSOwt, Suite 300
OF NEW YORK/ INC.                                                                   ^I'Mt*.1 ))i<iins, N.Y, 1060S
                                                                     Tel: (9H) 4.2^7|^t F.ix; (9'1-f) 997-6872


                                                                                                 Sus'iinnc IWiKly
 D.n-iii E. P;iit(m                                                                              Alnmii')' ill (.'flitr.i;!'
  ll.Vi'nm'i' fAn'cto)'                                                                              Whw f'i.ims
dud Afloiwv-in'f. '.hscf




                                                               June 26, 2020

                                                        ^V,^ IM"--, \>V- ^ Co^^
The Honorable Paul E. Davison                                                                                    \^
                                                                       <^s f,+
Magistrate Judge
                                         rv^e/^   /        \-tt^A'
                                                                                        0 a.L^rS

Southern District of New York
                                                                                                       <A^AC,
300 Quan'opas Street                     Co^^<<s>U -^
                                                                                   i^^
White Plains, NY 10601-4150                                                            ^ s^^ t/)^t
                                                                     Co'^*^'

           Re: United States v, Charles Hustis
                                                               APPLICAT
                          19 Mag 11740


Dear Honorable Davison:                                        Ho^PauTE. Davison, U.S.M.J. ^

           I hope this letter finds you well. I am writing on behalf of Charles Hustis and to ask
that you modify the terms of his release for one day so that he may use a computer at my
office to "virtually" meet with an expert. As background, Mr. Hustis was charged with
violating 18 U.S.C. § 2422(b) on December 16, 20020. That same day, Mr. Hustis was
released to home-detention and the terms of his release specifically prohibit him from using
a computer or from connecting to the internet. In preparation for Mr. Hustis s defense, I
ask that Your Honor please modify the terms of his release for one day so that he may use a
computer at my office to communicate with an expert.1 If approved, Mr. Hustis would
travel to my office and I would setup a laptop in a large conference room which will enable
Mr. Hustis to communicate via video with the expert. Of course, I will supervise M-r.
Hustis' use of the computer and I will ensure that he only uses the computer to
communicate with the exert. I expect that, if approved, this would occur sometime between
June 30ih and July 8th" most likely on July 1, 2020.


           I have spoken to Pretrial Officer Leo Barrios. Mr. Barrios does not object to this
request and he notes that Mr. Hustis has been compliant with the terms of his release. I
have also spoken to AUSA Nicholas Bradley, and he does not object to this request.


           Thank you very much for your consideration.


                                                               Sincerely,


                                                                ?^(
                                                               Benjamin Gold


1 Due to the COVID-19 epidemic, this expert is not currently willing to meet with Mr. Hustis in
person.
